Opinion by
Orlady, P. J.,
The defendant failed in making out his defense before a jury to which his contention was fully and adequately presented, in a charge to which no exception can be rightly taken. The disputed facts were to be disposed of only by a jury, and the excluded evidence had no possible relation to the issue as presented under the pleadings. The transaction was independent of former business relations, and the testimony was rightly confined to the question involved.
The judgment is affirmed, for the reasons given by the learned court below in overruling the motion for judgment non obstante veredicto.